Case 8:16-cv-00803-JSM-TGW Document 112-1 Filed 01/16/19 Page 1 of 8 PageID 1063



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

                                               x
                                               : Civil Action No.: 8:16-cv-00803-JSM-TGW
  TERRI E. DICKENS, on behalf of the estate of :
  Ronnie E. Dickens and others similarly       :
  situated,                                    :
                                               :
                       Plaintiff,              :
                                               :
          v.                                   :
                                               :
                                               :
  GC SERVICES LIMITED PARTNERSHIP, :
                                               :
                       Defendant.              :
                                               x

           [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT

         WHEREAS, this Court has been advised that the parties to this action, Terri E. Dickens

  (“Plaintiff” or “Class Representative”), and GC Services Limited Partnership (“Defendant”),

  through their respective counsel, have agreed, subject to Court approval following notice to the

  Class Members and a hearing, to settle the above-captioned lawsuit (“Lawsuit”) upon the terms

  and conditions set forth in the Class Action Settlement Agreement (“Agreement”), which has been

  filed with the Court, and the Court deeming that the definitions set forth in the Agreement are

  hereby incorporated by reference herein (with capitalized terms as set forth in the Agreement);

         NOW, THEREFORE, based upon the Agreement and all of the files, records, and

  proceedings herein, and it appearing to this Court that, upon preliminary examination, the proposed

  settlement appears fair, reasonable, and adequate, and that a hearing should and will be held on

  __________________________, 2019, after Notice to the Class Members, to confirm that the


                                                  1
Case 8:16-cv-00803-JSM-TGW Document 112-1 Filed 01/16/19 Page 2 of 8 PageID 1064



  proposed settlement is fair, reasonable, and adequate, and to determine whether a Final Order and

  Judgment should be entered in this Lawsuit:

         IT IS HEREBY ORDERED:

         This Court has jurisdiction over the subject matter of the Lawsuit and over all settling

  parties hereto.

         In compliance with the Class Action Fairness Act of 2005, 28 U.S.C. §§ 1332(d), 1453,

  and 1711-1715, Defendant, through the Settlement Administrator defined below, will cause to be

  served written notice of the proposed class settlement on the United States Attorney General and

  the Attorneys General of each state in which any Class Member resides.

         The Court previously certified this case as a class action pursuant to Rule 23(b)(3) of the

  Federal Rules of Civil Procedure. ECF No. 96. The Class is defined as:

         (1) All persons with a Florida address, (2) to whom GC Services Limited
         Partnership mailed an initial communication that stated: (a) “if you do dispute all
         or any portion of this debt within 30 days of receiving this letter, we will obtain
         verification of the debt from our client and send it to you,” and/or (b) “if within 30
         days of receiving this letter you request the name and address of the original
         creditor, we will provide it to you in the event it differs from our client, Synchrony
         Bank, “(3) between April 4, 2015 and April 4, 2016, (4) in connection with the
         collection of a consumer debt, (5) that was not returned as undeliverable to GC
         Services Limited Partnership.

  Defendant has identified a total of 9,992 potential Class Members.

         The Court also previously appointed Terri E. Dickens as the Class Representative and

  James L. Davidson of Greenwald Davidson Radbil PLLC as Class Counsel. Id.

         The Court preliminarily finds that the settlement of the Lawsuit, on the terms and

  conditions set forth in the Agreement, is in all respects fundamentally fair, reasonable, adequate,

  and in the best interest of the Class Members, especially in light of the benefits to the Class


                                                   2
Case 8:16-cv-00803-JSM-TGW Document 112-1 Filed 01/16/19 Page 3 of 8 PageID 1065



  Members; the strength of the Plaintiff’s case; the complexity, expense, and probable duration of

  further litigation; the amount of discovery engaged in by the parties; the risk and delay inherent in

  possible appeals; and, the opinions of Class Counsel. See Leverso v. SouthTrust Bank of AL., N.A.,

  18 F.3d 1527, 1530 (11th Cir. 1994).

         A third-party settlement administrator acceptable to the parties will administer the

  settlement and notification to Class Members. The Settlement Administrator will be responsible

  for mailing the approved class action notice and settlement checks to the Class Members. All

  reasonable costs of notice and administration will be paid by Defendant separate and apart from

  the Settlement Fund. Upon the recommendation of the parties, the Court appoints the following

  administrator: First Class, Inc.

         The Court approves the form and substance of the written notices of the class action

  settlement, attached to the Agreement as Exhibits 1 and 2. The proposed form and method for

  notifying the Class Members of the settlement and its terms and conditions meet the requirements

  of Rule 23(c)(2)(B) and due process, constitute the best notice practicable under the circumstances,

  and constitute due and sufficient notice to all persons and entities entitled to the notice. See

  Decohen v. Abbasi, LLC, 299 F.R.D. 469, 479 (D. Md. 2014) (“Under the circumstances of this

  case, when all class members are known in advance, the Court finds that the method of direct mail

  notice to each class member’s last known address—and a second notice if the first was returned as

  undeliverable—was the best practicable notice.”). The Court finds that the proposed notices are

  clearly designed to advise the Class Members of their rights. In accordance with the Agreement,

  the Settlement Administrator will mail the notice to the Class Members as expeditiously as

  possible, but in no event later than 21 days after the Court’s entry of this order, i.e., no later than


                                                    3
Case 8:16-cv-00803-JSM-TGW Document 112-1 Filed 01/16/19 Page 4 of 8 PageID 1066



  _____________________, 2019. The Settlement Administrator will confirm, and if necessary,

  update the addresses for the Class Members through standard methodology that the Settlement

  Administrator currently uses to update addresses.

         Any Class Member who desires to be excluded from the Class must send a written request

  for exclusion to the Settlement Administrator with a postmark date no later than 75 days after the

  Court’s entry of this order, i.e., no later than ______________________, 2019. To be effective,

  the written request for exclusion must state the Class Member’s full name, address, telephone

  number, and email address (if available), along with a statement that the Class Member wishes to

  be excluded, and must be signed by the Class Member. Any Class Member who submits a valid

  and timely request for exclusion will not be bound by the terms of the Agreement. Any Class

  Member who fails to submit a valid and timely request for exclusion will be considered a

  Settlement Class Member and will be bound by the terms of the Agreement.

         Any Class Member who intends to object to the fairness of this settlement must file a

  written objection with the Court within 75 days after the Court’s entry of this order, i.e., no later

  than ________________________, 2019. Further, any such Class Member must, within the same

  time period, provide a copy of the written objection to Class Counsel, attention: James L.

  Davidson, Greenwald Davidson Radbil PLLC, 5550 Glades Road, Suite 500, Boca Raton, FL

  33431; and Counsel for Defendant, Ryan K. Hilton, Butler Weihmuller Katz Craig LLP, 400 N.

  Ashley Drive, Suite 2300, Tampa, FL 33602.

         To be effective, a notice of intent to object to the Settlement must:

                 (a)     Contain a heading which includes the name of the case and case number;

                 (b)     Provide the name, address, telephone number, and email address (if
                         available) of the Class Member filing the objection;

                                                   4
Case 8:16-cv-00803-JSM-TGW Document 112-1 Filed 01/16/19 Page 5 of 8 PageID 1067




                 (c)     Be filed with the Clerk of the Court no later than 75 days after the Court
                         preliminarily approves the settlement;

                 (d)     Attach documents establishing, or provide information sufficient to allow
                         the Parties to confirm, that the objector is a Class Member;

                 (e)     Be sent to Class Counsel and counsel for Defendant at the addresses above
                         by first-class mail, postmarked no later than 75 days after the Court
                         preliminarily approves the settlement;

                 (f)     Contain the name, address, bar number, and telephone number of the
                         objecting Class Member’s counsel, if represented by an attorney. If the
                         Class Member is represented by an attorney, he/she must comply with all
                         applicable laws and rules for filing pleadings and documents in the U.S.
                         District Court for the Middle District of Florida;

                 (g)     Contain a statement of the specific basis for each objection;

                 (h)     Identify any documents which such objector desires the Court to consider,
                         including all legal authorities the objector will present at the settlement
                         approval hearing; and

                 (i)     State whether the objector intends to appear at the settlement approval
                         hearing on his or her own behalf or through counsel.

         Any Class Member who has timely filed an objection may appear at the settlement approval

  hearing, in person or by counsel, to be heard to the extent allowed by the Court, applying applicable

  law, in opposition to the fairness, reasonableness and adequacy of the proposed settlement, and on

  the application for an award of attorneys’ fees and costs. Any objection that includes a request for

  exclusion will be treated as an exclusion.

         If the Court grants final approval of the settlement, the Settlement Administrator will mail

  a settlement check to each Settlement Class Member. Each Settlement Class Member will receive

  $10.00 from the Settlement Fund.




                                                   5
Case 8:16-cv-00803-JSM-TGW Document 112-1 Filed 01/16/19 Page 6 of 8 PageID 1068



         The     Court    will    conduct    a    hearing    (“Final    Approval     Hearing”)     on

  _____________________, 2019 at the United States District Court for the Middle District of

  Florida, Sam M. Gibbons United States Courthouse, 801 North Florida Avenue, Tampa, FL 33602,

  to review and rule upon the following issues:

         A.      Whether this action satisfies the applicable prerequisites for class action treatment

                 for settlement purposes under Rule 23;

         B.      Whether the proposed settlement is fundamentally fair, reasonable, adequate, and

                 in the best interest of the Class Members and should be approved by the Court;

         C.      Whether a Final Order and Judgment, as provided under the Agreement, should be

                 entered, dismissing the Lawsuit with prejudice and releasing the Released Claims

                 against the Released Parties; and

         D.      To discuss and review other issues as the Court deems appropriate.

         Attendance by Class Members at the Final Approval Hearing is not necessary. Class

  Members need not appear at the hearing or take any other action to indicate their approval of the

  proposed class action settlement. Class Members wishing to be heard are, however, required to

  appear at the Final Approval Hearing. The Final Approval Hearing may be postponed, adjourned,

  transferred, or continued without further notice to the Class Members.

         Memoranda in support of the proposed settlement must be filed with the Court no later than

  30 days before the Final Approval Hearing i.e., no later than ____________________, 2019.

  Opposition briefs to any of the foregoing must be filed no later than 14 days before the Final

  Approval Hearing, i.e., no later than ____________________, 2019. Reply memoranda in

  support of the foregoing must be filed with the Court no later than 7 days before the Final Approval


                                                     6
Case 8:16-cv-00803-JSM-TGW Document 112-1 Filed 01/16/19 Page 7 of 8 PageID 1069



  Hearing, i.e., no later than ____________________, 2019.

         Memoranda in support of any petitions for attorneys’ fees and reimbursement of costs and

  expenses by Class Counsel, must be filed with the Court no later than 21 days before the deadline

  for Class Members to object to, or exclude themselves from, the settlement, i.e., no later than

  ____________________, 2019. Opposition briefs to any of the foregoing must be filed no later

  than 21 days thereafter, i.e., no later than ____________________, 2019. Reply memoranda in

  support of the foregoing must be filed with the Court no later than 7 days after the filing of any

  opposition brief.

         The Agreement and this Order will be null and void if either of the Parties terminates the

  Agreement for any of the following reasons:

         A.      Any specified material condition to the settlement set forth in the Agreement is not

                 satisfied, and the satisfaction of such condition is not waived in writing by the

                 Parties;

         B.      The Court rejects any material component of the Agreement, including any

                 amendment thereto approved by the Parties; or

         C.      The Court approves the Agreement, including any amendment thereto approved by

                 the Parties, but such approval is reversed on appeal and such reversal becomes final

                 by lapse of time or otherwise.

  The events described above, however, provide grounds for terminating the Agreement only after

  the Parties have attempted and completed good faith negotiations to salvage the settlement but

  were unable to salvage the settlement.

         If the Agreement and/or this Order are voided, then the Agreement will be of no force and


                                                  7
Case 8:16-cv-00803-JSM-TGW Document 112-1 Filed 01/16/19 Page 8 of 8 PageID 1070



  effect and the Parties’ rights and defenses will be restored, without prejudice, to their respective

  positions as if the Agreement had never been executed and this Order never entered.

           The Court retains continuing and exclusive jurisdiction over the action to consider all

  further matters arising out of or connected with the settlement, including the administration and

  enforcement of the Agreement.

           The Court sets the following schedule:

  Date                   Event

                         Preliminary Approval Order Entered

                         Notice Sent (21 days after entry of Preliminary Approval Order)

                         Attorneys’ Fees Petition Filed (21 days before Exclusion and Objection
                         Deadline)

                         Deadline to Send Exclusion or File Objection (75 days after entry of
                         Preliminary Approval Order)

                         Motion for Final Approval Filed (30 days before final approval hearing)

                         Opposition to Motion for Final Approval Due (14 days before final
                         approval hearing)

                         Reply in support of Motion for Final Approval (7 days before final
                         approval hearing)

                         Final Approval Hearing Held


  IT IS SO ORDERED.

  Dated:

                                                _______________________________________
                                                UNITED STATES DISTRICT COURT JUDGE




                                                    8
